Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This action is in response to an amendment filed August 23, 2022. Claims 2, 8, and 14 have been cancelled. Claims 21-23 are newly added. Claims 1, 3-7, 9-13, and 15-23 are now pending in this application.

Response to Arguments
Applicant’s arguments, see Remarks, filed August 23, 2022, with respect to the rejection(s) of claim(s) 1-18 and 20 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Song et al. (US 2014/0281530 A1).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the packet sending method of claim 7…”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-7, 9-13, 15-18, 20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elzur et al. (US 2008/0126559 A1), in view of Song et al. (US 2014/0281530 A1).

With respect to claim 1, Elzur discloses a packet sending method implemented by a network device (Abstract), comprising:
generating a first packet comprising a first packet header, a second packet header, and protected data (Figure 1D and [0046]-[0047], IP datagram is generated and includes an IP header, extension headers, AH header, and payload; wherein AH header is an authentication header protocol), wherein the first packet header comprises an indication field indicating that the first packet comprises the second packet header (Figure 1D and [0046]-[0047], IP datagram includes extension headers), wherein the second packet header comprises a type field indicating a first protection protocol (Figure 1D and [0046], extension headers comprise AH headers which is an authentication protocol), and wherein the protected data is protected by the first protection protocol (Figure 1D and [0045], 103b is authenticated using AH header ad payload is authenticated); and
sending the first packet ([0045], information is transmitted securely);
Elzur does not explicitly teach wherein the second packet header further comprises an offset field indicating a location of the protected data;
However, Song discloses the second packet header further comprises an offset field indicating a location of the protected data ([0027], [0038], and [0045], payload offset locations within payload of IPsec packet);
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the teachings of Elzur to include the teachings of Song and include an offset field in a second packet header to indicate location of protected data, in order to perform security checks on the protected data’s offset value and prevent any attacks on the data using validation of the offset value.
With respect to claim 3, the combination of Elzur and Song discloses the packet sending method of claim 2, wherein Song further discloses the second packet header further comprises a flag field indicating that the second packet header comprises the offset field ([0045]).
With respect to claim 4, the combination of Elzur and Song discloses the packet sending method of claim 1, wherein Elzur discloses the second packet header further comprises a length field indicating a length of the second packet header ([0095], header length may be included in extension headers).
With respect to claim 5, the combination of Elzur and Song discloses the packet sending method of claim 1, wherein Elzur discloses the first protection protocol is an encryption protocol ([0046]-[0047], authentication header protocol).
With respect to claim 6, the combination of Elzur and Song discloses the packet sending method of claim 1, wherein Elzur discloses the first protection protocol is an integrity protection protocol ([0012], wherein the protocol provides authentication, data integrity, and data confidentiality).
With respect to claim 7, Elzur discloses a packet receiving method implemented by a network device (Abstract), comprising:
receiving a first packet comprising a first packet header, a second packet header, and protected data (Figure 1D and [0046]-[0047], IP datagram is generated and includes an IP header, extension headers, AH header, and payload; wherein AH header is an authentication header protocol), wherein the first packet header comprises an indication field indicating that the first packet comprises the second packet header (Figure 1D and [0046]-[0047], IP datagram includes extension headers), wherein the second packet header comprises a type field indicating a first protection protocol (Figure 1D and [0046], extension headers comprise AH headers which is an authentication protocol), and wherein the protected data is protected by the first protection protocol (Figure 1D and [0045], 103b is authenticated using AH header ad payload is authenticated); and
obtaining original data according to the first protection protocol and the protected data ([0072], secured payload may be decrypted), wherein the original data is not protected by using the first protection protocol ([0072], where standard datagram is obtained-a datagram which is not secured).
Elzur does not explicitly teach wherein the second packet header further comprises an offset field indicating a location of the protected data;
However, Song discloses the second packet header further comprises an offset field indicating a location of the protected data ([0027], [0038], and [0045], payload offset locations within payload of IPsec packet);
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the teachings of Elzur to include the teachings of Song and include an offset field in a second packet header to indicate location of protected data, in order to perform security checks on the protected data’s offset value and prevent any attacks on the data using validation of the offset value.
With respect to claim 20, the combination of Elzur and Song discloses the network device of claim 13, wherein Elzur discloses the first packet header is an Ethernet header, and wherein the indication field is an Ethernet type (ETYPE) field (Abstract, Figure 2A, and [0054], header pertains to an Ethernet packet).
With respect to claims 9-13, 15-18, and 22, the packet receiving method and network device of claim(s) 9-13, 15-18, and 22 does/do not limit or further define over the packet sending method of claim(s) 1 and 3-7. The limitations of claim(s) 9-13, 15-18, and 22 is/are essentially similar to the limitations of claim(s) 1 and 3-7. Therefore, claim(s) 9-13, 15-18, and 22 is/are rejected for the same reasons as claim(s) 1 and 3-7. Please see rejection above.	

Claim(s) 19, 21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elzur et al. (US 2008/0126559 A1), in view of Song et al. (US 2014/0281530 A1), and further in view of Levy et al. (US 2015/0110113 A1).

With respect to claim 19, the combination of Elzur and Song discloses the network device of claim 13, but they do not explicitly teach the first packet header is a multiprotocol label switching (MPLS) header, and wherein the indication field is an MPLS label field;
However, Levy discloses the first packet header is a multiprotocol label switching (MPLS) header, and wherein the indication field is an MPLS label field (Figure 2B, [0026], and [0034], MPLS header);
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine the teachings of Elzur and Song with the teachings of Levy and include an MPLS header, in order to integrate security into telecommunication type packets (Elzur, [0016]).
With respect to claims 21 and 23, the packet receiving method and packet sending method of claim(s) 21 and 23 does/do not limit or further define over the network device of claim(s) 19. The limitations of claim(s) 21 and 23 is/are essentially similar to the limitations of claim(s) 19. Therefore, claim(s) 21 and 23 is/are rejected for the same reasons as claim(s) 19. Please see rejection above.	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESTHER B. HENDERSON whose telephone number is (571)270-3807. The examiner can normally be reached Monday-Friday 6a-2p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T. Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/ESTHER B. HENDERSON/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        November 18, 2022